Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Obviousness Type Double Patenting Rejection

1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




2.	Claims 1-5, 7-10, 12-13, 15-18, 22-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 6 of U.S. Patent No.  US 10566976 in view of Chen (US 20100225243 A1) and further in view of Tobita (US 20040160258).





10566976
16659845
1. a complementary circuit, comprising: 

a logic unit configured to provide a logic function and a digital operation comprising pull-up depletion-mode MOS transistors and pull-down depletion-mode MOS transistors 

  
 
a level shifting circuit coupled
the level shifting circuit comprises diodes implemented by a circuitry arrangement of a heterojunction field-effect transistor (HJFET)
wherein the level shifting circuit comprises diodes implemented by a circuitry arrangement of a heterojunction field-effect transistor (HJFET) device
 
wherein the pull-up and pull-down transistors are both n-channel or are both p-channel
and a level shifting circuit coupled to the logic unit,

wherein the logic unit and the level shifting circuit comprise capacitors connected in series.
and wherein the depletion-mode MOS device and the HJFET device are monolithically integrated


1. A complementary circuit, comprising: 

a logic unit configured to provide a logic function and a digital operation comprising pull-up depletion-mode circuit MOS transistors and pull-down depletion-mode MOS transistors; and 




a level shifting circuit including diodes which are implemented by a circuitry arrangement of a heterojunction field-effect transistor (HJFET) device, 










and wherein the depletion-mode MOS device and the HJFET device are monolithically integrated
 





 
 
Claim 1:
Claim 2: 
wherein the level shifting circuit (same as system in current app.)   a heterojunction field-effect transistor (HJFET) device, implemented by a circuitry arrangement of a depletion-mode MOS device

 

a complementary circuit, comprising: a logic unit configured to provide a logic function and 

a digital operation comprising pull-up depletion-mode MOS transistors and pull-down depletion-mode MOS transistors; and 
comprises diodes implemented by a circuitry arrangement of
 

  and wherein the depletion-mode MOS device and the HJFET device are monolithically integrated
  A system, comprising: a circuit comprising a heterojunction field-effect transistor (HJFET) device and a depletion-mode MOS device; and a complementary circuit coupled to the circuit, the complementary circuit including: a logic unit configured to provide a logic function and a digital operation, the logic unit comprising pull-up depletion-mode MOS transistors and pull-down depletion-mode MOS transistors, the logic unit including a digital switch; and a level shifting circuit including diodes which are implemented by a circuitry arrangement of the heterojunction field-effect transistor (HJFET) device, 









and wherein the depletion-mode MOS device and the HJFET device are monolithically integrated













 
Claims 1 and  6:
6. An active matrix display, comprising: a row driver implemented using a complementary circuit, the complementary circuit including: a logic unit configured to provide a logic function and a digital operation comprising pull-up depletion-mode MOS transistors and pull-down depletion-mode MOS transistors;  wherein the pull-up and pull-down transistors are both n-channel or are both p-channel, wherein the level shifting circuit comprises diodes implemented by a circuitry arrangement of the heterojunction field-effect transistor (HJFET) device,  
wherein the logic unit and the level shifting circuit comprise capacitors connected in series.

 and wherein the depletion-mode MOS device and the HJFET device are monolithically integrated

 

3. (Currently Amended) An active matrix display, comprising: a row driver implemented using a complementary circuit, the complementary circuit including: a logic unit configured to provide a logic function and a digital operation, the logic unit comprising pull-up depletion-mode MOS transistors and pull-down depletion-mode MOS transistors, the logic unit including a digital switch; and a level shifting circuit including diodes which are implemented by a circuitry arrangement of a heterojunction field-effect transistor (HJFET) device,  





and wherein the depletion-mode MOS device and the HJFET device are monolithically integrated


 







  Claim 2. The complementary circuit of claim 1, wherein input signals applied to gates of the pull-up depletion-mode MOS transistors are complementary to input signals applied to gates of the pull-down depletion-mode MOS transistors. 
   Claim 5.  


   
    

    Claim 4.  
    

   
   Claim 5.    
    
    

    Claim 6.   
   


     
   Claim 6.

 

    
  
        Claim 1.



   Claim 1.
  Claim 4 and 12. (New) The complementary circuit of claim 1, wherein input signals applied to gates of the pull-up depletion-mode MOS transistors are complementary to input signals applied to gates of the pull-down depletion-mode IMOS transistors.  



Claims 5 and 13.   Claim limitations are corresponding to claim 5 of the Patent 10566976
 
 

Claims 7 and 15. Claim limitations corresponding to claim 4 of the Patent 10566976

Claims 8 and 16. Claim limitations are corresponding to claim 5 of the Patent 10566976
Claims 9 and 17. Claim limitations are corresponding to claim 6 of the Patent 10566976


  Claims 10 and 18. Claim limitations are corresponding to claim 6 of the Patent 10566976

   
 
Claim 22.  
Claim limitations are corresponding of claim 1 in the Patent 10566976


Claim 23. 

Claim limitations are corresponding of claim 1 in the Patent 10566976









 	Although the claims at issue patent are not identical, they are not patentably distinct from each other. The claim limitations (claims 1-5, 7-13, 15-19, 22-23) of Application 16659845  reads on the corresponding claim (claims 1-6) of Patent  (US 10566976)except for minor wording and insignificant changes in terminology, and the limitations “the logic unit including a digital switch and wherein an input and an output of the level shifting circuit comprise complementary signals . 	 
Chen (US 20100225243 A1) discloses complementary circuit in Fig. 5, comprising: a logic unit (650) configured to provide a logic function and a digital operation (digital operation on image device) ([0029]),   the logic unit including a digital switch (e.g. S3, S4); and a level shifting circuit (e.g. 600, 602).
Tobita (US Pub. 20040160258) discloses a the level shifting circuit (122) comprise complementary signals input and an output of the level shifting circuit (i.e. 61 corresponding to 80) comprise complementary signals ((see, (Tobita, Fig. 25, and see [0179] and [0184]) (in [0179] discloses Signals .phi.P and /.phi.P receive a level change at timings similar to those of signals .phi.B and /.phi.B. That is, when a prescribed time elapses after input signal VI is raised from VL at L level to VH at H level, signals /.phi.P and .phi.P are pulsewise driven to L and H levels]), thereby providing a high performance display device. 
 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify co-pending Application 16659845 with the teaching of Chen and Tobita, thereby providing an accurate data communication in the complimentary circuit.


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 
4.	Claims 1-4, 7-10, 12, 15-18, 22-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bird (US Patent No: 4929884) in view of Tobita (20040160258) and further in view of Nomura (US 20160247927 A1)  and Chen (US 20100225243 A1) . 

Regarding claim 1:
Bird discloses depletion-mode MOS devices (see column 11, lines 15-29, column 12, lines 9-30, Fig. 4),   andSerial No. 16/659,8455 Docket No. YOR920161125US02 YOR.1104CONT   field-effect transistor (FET) devices are monolithically integrated to the MOS transistors (see column 19, lines 34-44).

Bird discloses a complementary circuit (Fig. 4), comprising: 
a logic unit (126, 152, Fig. 4) configured to provide a logic function and a digital operation (high and low data signal) (see column 11, lines 15-29, column 12, lines 9-30, Fig. 4), the logic unit comprising  depletion-mode circuit MOS transistors (T347-T348, T71, T72, T69,T70,  see Fig. 9) and a level shifting circuit (172, Fig. 4), (note that Fig. 9 is corresponding to Fig. 4, Fig. 4,  discloses a level shifting circuit , and logic circuit , in Fig. 9, depletion-mode MOSFETs having their gate and source electrodes i.e. MOSFETs T347 and T348) (also see, Column 4, lines 40-54, column 24, lines, lines 28-40, lines 55-69, see, Fig. 9); and a level shifting circuit (122) including diodes (D1, see Fig. 5), complementary signals (the level shifter 122 corresponding to input signal IN, applied to terminal 120 into a complementary pair of high-voltage referenced logic signals ON and ON, which are available at outputs 124 and 125 respectively, see Fig. 5),  depletion-mode MOS devices (see column 11, lines 15-29, column 12, lines 9-30, Fig. 4),   andSerial No. 16/659,8455 Docket No. YOR920161125US02 YOR.1104CONT   field-effect transistor (FET) devices are monolithically integrated to the MOS transistors (see column 19, lines 34-44).

However, Bird does not specifically disclose (#1) pull-up MOS transistors and pull-down MOS transistors    (#2) a level shifting circuit including diodes which are implemented by a circuitry arrangement of a heterojunction field-effect transistor (HJFET) device and (#3) the logic unit including a digital switch.


Tobita discloses pull-up  MOS transistors (30) and pull-down  MOS transistors (33)  (([0120], in [0156])  (in Fig.8, [0109];   and  input and an output of the level shifting circuit (i.e. 61 corresponding to 80) comprise complementary signals ((see, (Tobita, Fig. 25, and see [0179] and [0184]) (in [0179] discloses Signals .phi.P and /.phi.P receive a level change at timings similar to those of signals .phi.B and /.phi.B. That is, when a prescribed time elapses after input signal VI is raised from VL at L level to VH at H level, signals /.phi.P and .phi.P are pulsewise driven to L and H levels]), thereby providing a high performance display device. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita, thereby providing a high efficient data communication in the complimentary circuit.

  	 Nomura (US 20160247927 A1) discloses a circuitry arrangement of a heterojunction field-effect transistor (HJFET) device ([0107, 0111, [0015]] in FIG. 12, discloses CMOS TFT 1202a includes hetero-junction). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita and Nomura, thereby providing a high performance electronic device. 
 
   Chen (US 20100225243 A1) discloses complementary circuit in Fig. 5, comprising: 
a logic unit (650) configured to provide a logic function and a digital operation (digital operation on image device) ([0029]),   the logic unit including a digital switch (e.g. S3, S4); and a level shifting circuit (e.g. 600, 602).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita and Nomura and Chen thereby providing an accurate data transmission in the high performance electronic device. 

 Regarding claim 2:
Bird discloses a system, comprising: 
a circuit (Fig, 9) field-effect transistor (HJFET) device (MOS field effect transistors, see Fig. 9) and a depletion-mode MOS device (T347-T348, T71, T72, T69,T70,  see Fig. 9) (column 13, lines l35-50, col 14, lines 29-50, column 15, lines 31-69, Fig. 4-5 and 9 )  ;
; and a complementary circuit (Fig. 4) coupled to the circuit ((see column 11, lines 15-29, column 12, lines 9-30, Fig. 4)), the complementary circuit including: a logic unit (126 or 152,Fig. 4)) configured to provide a logic function (low and high signal) and a digital operation ((see column 11, lines 15-29, column 12, lines 9-30, Fig. 4), the logic unit comprising depletion-mode MOS transistors   (T347-T348, T71, T72, T69,T70,  see Fig. 9), ); and a level shifting circuit (122) including diodes (D1, see Fig. 5), complementary signals (the level shifter 122 corresponding to input signal IN, applied to terminal 120 into a complementary pair of high-voltage referenced logic signals ON and ON, which are available at outputs 124 and 125 respectively, see Fig. 5).
Note that Bird discloses depletion mode MOS transistors and a level shifting circuit including diode and complementary signals (the level shifter 122 corresponding to input signal IN, applied to terminal 120 into a complementary pair of high-voltage referenced logic signals ON and ON, which are available at outputs 124 and 125 respectively, see Fig. 5), depletion-mode MOS devices (see column 11, lines 15-29, column 12, lines 9-30, Fig. 4),   andSerial No. 16/659,8455 Docket No. YOR920161125US02 YOR.1104CONT   field-effect transistor (FET) devices are monolithically integrated to the MOS transistors (see column 19, lines 34-44).

 However, Bird does not specifically disclose (#1) pull-up MOS transistors  and pull-down MOS transistors  and  input and an output of the level shifting circuit (i.e. 61 corresponding to 80) comprise complementary signals (#2) a level shifting circuit including diodes which are implemented by a circuitry arrangement  of a heterojunction field-effect transistor (HJFET) device;  and  (#3) the logic unit including a digital switch.

Tobita discloses pull-up  MOS transistors (30) and pull-down  MOS transistors (33)  (([0120], in [0156])  (in Fig.8, [0109];   and  input and an output of the level shifting circuit (i.e. 61 corresponding to 80) comprise complementary signals ((see, (Tobita, Fig. 25, and see [0179] and [0184]) (in [0179] discloses Signals .phi.P and /.phi.P receive a level change at timings similar to those of signals .phi.B and /.phi.B. That is, when a prescribed time elapses after input signal VI is raised from VL at L level to VH at H level, signals /.phi.P and .phi.P are pulsewise driven to L and H levels]), thereby providing a high performance display device. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita, thereby providing a high efficient data communication in the complimentary circuit.

  	 Nomura (US 20160247927 A1) discloses a circuitry arrangement of a heterojunction field-effect transistor (HJFET) device (see [0059],[0107, 0111, [0015]] in FIG. 12, discloses CMOS TFT 1202a includes hetero-junction). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify Bird with the teaching of Tobita and Nomura, thereby providing a high performance electronic device. 
 
   Chen (US 20100225243 A1) discloses complementary circuit in Fig. 5, comprising: 
a logic unit (650) configured to provide a logic function and a digital operation (digital operation on image device) ([0029]),   the logic unit including a digital switch (e.g. S3, S4); and a level shifting circuit (e.g. 600, 602).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita and Nomura and Chen thereby providing an accurate data transmission in the high performance electronic device. 

Regarding claim 3:
Bird (US Patent No: 4929884 discloses a complementary circuit (in Fig.4, 9), comprising: 
a logic unit (126 or 152,Fig. 4) configured to provide a logic function and a digital operation (high and low data signals) (see column 11, lines 15-29, column 12, lines 9-30, Fig. 4), the logic unit comprising  depletion-mode circuit MOS transistors (T347-T348, see Fig. 9) and a level shifting circuit (172), wherein the level shifting circuit (172, Fig. 4) is coupled to the logic unit  (note that Fig. 9 is corresponding to Fig. 4, Fig. 4,  discloses a level shifting circuit 172, and logic circuit , in Fig. 9, depletion-mode MOSFETs having their gate and source electrodes i.e. MOSFETs T347 and T348) (also see, Column 4, lines 40-54, column 24, lines, lines 28-40, lines 55-69, see, Fig. 9); ); and a level shifting circuit (122) including diodes (D1, see Fig. 5), complementary signals (the level shifter 122 corresponding to input signal IN, applied to terminal 120 into a complementary pair of high-voltage referenced logic signals ON and ON, which are available at outputs 124 and 125 respectively, see Fig. 5), depletion-mode MOS devices (see column 11, lines 15-29, column 12, lines 9-30, Fig. 4),   andSerial No. 16/659,8455 Docket No. YOR920161125US02 YOR.1104CONT   field-effect transistor (FET) devices are monolithically integrated to the MOS transistors (see column 19, lines 34-44).

Note that Bird discloses depletion mode MOS transistors and a level shifting circuit including diode and complementary signals (the level shifter 122 corresponding to input signal IN, applied to terminal 120 into a complementary pair of high-voltage referenced logic signals ON and ON, which are available at outputs 124 and 125 respectively, see Fig. 5). However, Bird does not specifically disclose (#1) pull-up MOS transistors  and pull-down MOS transistors  and  input and an output of the level shifting circuit (i.e. 61 corresponding to 80) comprise complementary signals (#2) a level shifting circuit including diodes which are implemented by a circuitry arrangement  of a heterojunction field-effect transistor (HJFET) device;  and  (#3) the logic unit including a digital switch.

Tobita discloses pull-up  MOS transistors (30) and pull-down  MOS transistors (33)  (([0120], in [0156])  (in Fig.8, [0109];   and  input and an output of the level shifting circuit (i.e. 61 corresponding to 80) comprise complementary signals ((see, (Tobita, Fig. 25, and see [0179] and [0184]) (in [0179] discloses Signals .phi.P and /.phi.P receive a level change at timings similar to those of signals .phi.B and /.phi.B. That is, when a prescribed time elapses after input signal VI is raised from VL at L level to VH at H level, signals /.phi.P and .phi.P are pulsewise driven to L and H levels]), thereby providing a high performance display device. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita, thereby providing a high efficient data communication in the complimentary circuit.

  	 Nomura (US 20160247927 A1) discloses a circuitry arrangement of a heterojunction field-effect transistor (HJFET) device ([0107, 0111, [0015]] in FIG. 12, discloses CMOS TFT 1202a includes hetero-junction). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita and Nomura, thereby providing a high performance electronic device. 
 
   Chen (US 20100225243 A1) discloses complementary circuit in Fig. 5, comprising: 
a logic unit (650) configured to provide a logic function and a digital operation (digital operation on image device) ([0029]),   the logic unit including a digital switch (e.g. S3, S4); and a level shifting circuit (e.g. 600, 602).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita and Nomura and Chen thereby providing an accurate data transmission in the high performance electronic device. 

Regarding claims 4 and 12:
Bird discloses depletion mode MOS transistors (column 19, lines 34-44).
Bird as modified by Tobita  and Nomura and Chen discloses wherein input signals applied to gates of the pull-up MOS transistors (30) are complementary (consistent) to input signals applied to gates of the pull-down MOS transistors (see, Tobita, Fig.8, [0109-0120]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita and Nomura, thereby providing a high performance display device. 

 . 

Regarding claims 7 and 15:
Bird as modified by Tobita  and Nomura and Chen discloses wherein the level shifting circuit (80) shifts an output voltage range (Vo, Fig. 4) of the logic unit to  a same range as an input voltage range (VI) of the logic unit (see Tobita, [0148] [0155-0156], Fig. 4). Same motivation as applied to claim 6. 

Regarding claims 8 and 16:
Bird as modified by Tobita  and Nomura and Chen discloses wherein the level shifting circuit comprises diodes (Tobita, in Fig.8, [0109] Pull-up circuit 30 served as a diode with plurality of capacitors);  
Nomura  discloses a circuitry arrangement which are implemented with a heterojunction field-effect transistor (HJFET) device  ([0111, [0015]] in FIG. 12, discloses TFT 1202a includes hetero-junction). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita and Nomura and chen, thereby providing a high performance electronic device.  

Regarding claims 9 and 17:
Bird discloses depletion-mode MOS transistors (column 19, lines 34-44).
Bird as modified by Tobita  and Nomura and Chen discloses wherein the logic unit and the level shifting circuit comprise the capacitors which are implemented by a circuitry arrangement of the MOS transistors (Tobita, Fig.8, [0109-0120]), thereby providing a high performance electronic device. 

Regarding clams 10 and 18:
Bird discloses depletion-mode MOS transistors ((column 19, lines 34-44).

Bird as modified by Tobita  and Nomura and Chen discloses the level shifting circuit comprises depletion-mode MOS transistors such that a circuitry arrangement of the depletion-mode MOS transistors creates the capacitors (Tobita, Fig.8, [0109-0120]), thereby providing a high performance electronic device. 
   
 Regarding claim 21:
Bird as modified by Tobita  and Nomura and Chen discloses wherein the level shifting circuit shifts an output voltage range (i.e.Vo) of the logic unit to a same range as an input voltage (VI) range of the logic unit (see Tobita,[0148] [0155-0156], Fig. 4). Same motivation as applied to claim 6.
Regarding claims 22 and 23: 
Bird discloses wherein the level shifting circuit is coupled to the logic unit, and wherein the logic unit and the level shifting circuit comprise capacitors  (i.e. C1, C2, terminal 136 in Fig. 4, is connected to one plate of each of two capacitors C1, C2, which may be integrated in a known fashion with the other components of the circuit  such as 172 and the logic unit 126, see column 19, lines 34-44, also see Fig.8). 


5.	Claims 5, 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird in view of Tobita (20040160258) and Noruma (US Pub. No: 20160247927), Chen and further in view of Okumura (US 20010017609 A1, see IDS).
 	 
Regarding claim 5:
Note that Bird discloses depletion mode transistors (see bird, column 19, lines 3-44) and 
Bird as modified by Tobita  and Nomura and Chen discloses wherein the level shifting circuit (80, Fig. 4) comprises   MOS transistors, at least one diode, and a plurality of capacitors (see Tobita, Fig.8, [0109-0120] and Bird Fig. 8-9).  

Tobita does not specifically disclose a depletion-mode MOS transistors with single channel type.
Okumura (US 20010017609 A1) discloses a depletion-mode MOS transistors (Fig. 6) with single channel conductive type with n channel or p- channel ([0100, 0112-0113] and [0018-19]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird  with the teaching of Tobita,  Nomura, Chen  and Okumura, thereby providing a accurate  data transmission in the electronics device. 


 	

Regarding claim 24:
Bird in view of Tobita and Nomura and Chen does bot specifically disclose wherein the pull-up and pull-down transistors include a single channel conductivity type including negative threshold voltages.  

Okumura (US 20010017609 A1) discloses a depletion-mode MOS transistors (Fig. 6) with single channel type ([0100, 0112-0113] and [0018]) including negative threshold voltages   ([0018] FIG. 15 is a graph showing an example of switching characteristics of an n-channel MOS transistor having a semiconductor made of single crystal silicon, and FIG. 16 is a graph showing an example of switching characteristics of an n-channel MOS transistor and In [0019], FIGS. 15 and 16, curves represent characteristics for a standard threshold VTH, curves B represent characteristics for a threshold voltage VTH shifted by -1 V from the standard threshold voltage . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita and Nomura, Chen and Okumura, thereby providing a high performance electronic device. 


4.	Claim 25 is is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bird (US Patent No: 4929884) in view of Tobita (20040160258) and further in view of Nomura (US 20160247927 A1)  and Chen (US 20100225243 A1) and Lee (US 20140015601 A1).

Regarding claim 25:
Note that Bird in view of Tobita, Nomura and Chen does not specifically disclose wherein the pull-up and pull-down transistors are both n-channel or are both p-channel.
Lee (US 20140015601 A1) discloses the pull-down transistors (23, 33) comprise transistors both n- channel or comprise both p-channel transistors (Fig. 3-4, [0038-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Tobita, Nomura, Chen and Lee, thereby providing a uniform brightness in the display device.

Responds to Applicant’s Argument

6.	Applicant’s argument filed on 11/29/021 have been considered but are not persuasive. 

More specifically the Applicant argues that “Bird in view of Tobita and further in view of Nomura and Chen does not teach or suggest "wherein the depletion-mode MOS devices and the HJFET devices are monolithically integrated", as recited in exemplary claim 1. 
Note that Bird in view teaches field-effect transistor (FET) devices are monolithically integrated to the depletion-mode  MOS transistors (see Bird column 19, lines 34-44 and ).  Bird in view of Nomura teaches a circuitry arrangement of a heterojunction field-effect transistor (HJFET) device ([0107, 0111, [0015]] in FIG. 12, discloses CMOS TFT 1202a includes hetero-junction). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird with the teaching of Nomura, so that the depletion-mode MOS devices and the HJFET devices are monolithically integrated. Thereby, providing a high performance electronic device.  

The Applicant also argues Tobita fails to disclose that an input and an output of the level shifting circuit comprise complementary signals", as recited in exemplary claim 1. 
  	In responds, the Examiner disagrees with the Applicant’s point of view. Note that Bird discloses a level shifting circuit and complementary signals (that is the level shifter 122 corresponding to input signal IN, applied to terminal 120 into a complementary pair of high-voltage referenced logic signals ON and ON, which are available at outputs 124 and 125 respectively, see bird Fig. 5). 
Bird in view of Tobita  clearly disclose an input and an output of the level shifting circuit (i.e. 61 corresponding to 80) comprise complementary signals and an input and an output of the level shifting circuit comprise complementary signals ((see, (Tobita, Fig. 25, and see [0179] and [0184]) .

Therefore, combining the reference of Bird and Tobita will be obvious to meet the above limitations “input and an output of the level shifting circuit comprise complementary signals” as recited in claim 1. In this configuration the system will provide a high efficient data transmission in the display device.  
	 
Inquiry

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692